940 So.2d 620 (2006)
In re Darren M. BENDER.
No. 2006-OB-1796.
Supreme Court of Louisiana.
October 9, 2006.

ORDER
Upon review of the Motion to Withdraw Objection filed by the Committee on Bar Admissions, and considering the record of this matter,
IT IS ORDERED that the court's order of July 19, 2006 be and hereby is recalled and set aside, and petitioner, Darren M. Bender, shall be immediately eligible for admission to the practice of law in Louisiana.
/s/ Pascal F. Calogero, Jr.
Justice, Supreme Court of Louisiana